1    MICHAEL J MICELI, ESQ.
     Nevada bar No. 10151
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    KENTON GRAVES, SR.
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
                                              ***
8

9    UNITED STATES OF AMERICA,            )                2:19-CR-00071-RFB-BNW
                                          )
10
                                          )
11               Plaintiff,               )
                                          )                STIPULATION AND ORDER TO
12   v.                                   )                CONTINUE CHANGE OF PLEA
                                          )                HEARING
13   KENTON GRAVES, SR.,                  )
                                          )
14                                        )
                                          )                (First Request)
15
                 Defendants.              )
     ___________________________________ )
16
            IT IS HEREBY STIPULATED by and between KENTON GRAVES, SR., Defendant,
17

18   by and through his counsel MICHAEL J MICELI, ESQ, and the United States of America,

19   KEVIN SCHIFF, Assistant United States Attorney, that Change of Plea Hearing in the above-
20
     captioned matter currently scheduled for March 19, 2020 at the hour of 11:30 a.m., be vacated
21
     and continued for two weeks or to a date and time to be set by this Honorable Court.
22
            This Stipulation is entered into for the following reasons:
23

24          1. Counsel for defendant has spoken to his client and he has no objection to this

25              continuance.
26
            2. Counsel has spoken to AUSA Kevin Schiff and he has no objections to the
27
                continuance.
28


                                                     -1-
1         3. Counsel is needing additional time to go over the Pre Presentence Investigation
2
             Report with his client.
3
          4. Additionally, denial of this request for continuance would result in a miscarriage of
4

5
             justice.

6         5. For all the above-stated reasons, the ends of justice would best be served by a
7            continuance of the change of plea hearing.
8
          6. This is the first request for a continuance of the change of plea in this case.
9
          DATED this 22nd day of May, 2019.
10

11
     PITARO & FUMO, CHTD.                        UNITED STATES ATTORNEY
12

13

14         /s/                                         /s/
     MICHAEL J. MICELI, ESQ.                     KEVIN SCHIFF, ESQ.
15
     601 LAS VEGAS BOULEVARD, SOUTH              ASSISTANT UNITED STATES ATTORNEYS
16   LAS VEGAS, NEVADA 89101                     501 LAS VEGAS BOULEVARD SOUTH. #1100
     ATTORNEY FOR DEFENDANT                      LAS VEGAS, NEVADA 89101
17   KENTON GRAVES SR.
18

19

20

21

22

23

24

25

26

27

28


                                                   -2-
1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2                                              ***
3
     UNITED STATES OF AMERICA,            )   2:19-CR-00071-RFB-BNW
4
                                          )
5                                         )
                 Plaintiff,               )
6                                         )   FINDINGS OF FACT AND
     v.                                   )   CONCLUSION OF LAW
7                                         )   AND ORDER
     KENTON GRAVES, SR.                   )
8                                         )
                                          )   (First Request)
9                Defendants.              )
     ___________________________________ )
10                                 FINDINGS OF FACT
11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds:
13          This Stipulation is entered into for the following reasons:
14
            1. Counsel for defendant has spoken to his client and he has no objection to this
15
                continuance.
16
            2. Counsel has spoken to AUSA Kevin Schiff and he has no objections to the
17

18              continuance.

19          3. Counsel is needing additional time to go over the Pre Presentence Investigation
20
                Report with his client.
21
            4. Additionally, denial of this request for continuance would result in a miscarriage of
22
                justice.
23

24          5. For all the above-stated reasons, the ends of justice would best be served by a

25              continuance of the change of plea hearing.
26
            6. This is the first request for a continuance of the change of plea in this case.
27

28


                                                     -3-
1

2                                              ORDER
3

4           IT IS ORDERED that the Change of Plea currently scheduled for March 19, 2020 at the
5                                                          13th day
     hour of 11:30 a.m., be vacated and continued to this ______
6         April
     of________________________,                      11:00 a/p.m.
                                 2020 at the hour of ______ _                     7C
                                                                   in Courtroom ______.
7

8                       16th
            DATED this ________     March
                                of _____________________, 2020.
9

10
                                                RICHARD F. BOULWARE, II
11
                                                UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -4-
